Order entered October 7, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00127-CV

                       MATTHEW SIDWELL, Appellant

                                         V.

             ZUO MODERN CONTEMPORARY, INC., Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-03192-E

                                     ORDER

      Before the Court is appellant’s fifth motion for extension of time to file his

brief. We GRANT the motion and ORDER the brief be filed no later than

November 4, 2020. As the brief was first due June 4, 2020, we caution appellant

that failure to file his brief by November 4th may result in the appeal being

dismissed without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).


                                              /s/   KEN MOLBERG
                                                    JUSTICE